Lanham & Lanham, LLC A Professional Law Firm 28652 Oso Parkway Telephone:(949) 858-6773 Suite D Facsimile: (949) 858-6774 Rancho Santa Margarita, California 92688 June 18, 2012 Securities and Exchange Commission Division of Corporate Finance Washington, D.C. 20549 Attn: Scot Foley RE:Caribbean Pacific Marketing, Inc. File No. 333—180008 (Form S-1/A4) Dear Mr. Foley: The attached Amendment No. 4 to the above-referenced filing has been filed on EDGAR in response to our telephone conversation earlier today. We have removed the reference to “services” in the Risk Factor on Page 5.However the reference to “services” in Note 1 to the Financial Statements on Page F-9 is required by FASB ASC 505-10 and 50,"Accounting for EquityInstrument that are Issued to Other ThanEmployees for Acquiring,or in Conjunctionwith Selling,Goods orServices", and refers to personal services provided to the Registrant, and not services provided by the Registrant. We have also corrected the signature page to identify Mr. McDonnell as the “PrincipalAccounting Officer”. Thank you for your consideration. Very truly yours, /s/ Randall Lanham, Esq. RANDALL LANHAM, ESQ. Lanham & Lanham, LLC
